Citation Nr: 0202303	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  00-07 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
facial tic due to VA dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  During the course of this appeal, 
the veteran requested a hearing before the Board and was 
scheduled for such a hearing.  A computer printout of the 
hearing disposition shows that the veteran did not appear for 
the hearing.  No further request for a hearing has been 
submitted in connection with this claim.  Accordingly, the 
Board will proceed with appellate review at this time.  See 
38 C.F.R. § 20.704 (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran incurred no additional disability as a result 
of VA treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
facial tic due to VA dental treatment have not been met.  
38 U.S.C.A. § 1151 (West Supp. 2001); 38 C.F.R. § 3.358 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  This law, in part, sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to her claim.  

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The veteran has been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to benefits under 
38 U.S.C.A. § 1151.  The Board concludes that the discussions 
in the rating decision, statement of the case, supplemental 
statement of the case, and related letters have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought, and there has therefore 
been compliance with VA's notification requirement.  

In addition, the RO obtained relevant VA treatment records 
and afforded the veteran a VA examination.  The veteran 
presented testimony at a personal hearing before the RO, and 
the Board requested the opinion of a medical specialist.  The 
veteran and her representative were provided with a copy of 
the medical specialist's opinion, but they have submitted no 
further argument or evidence in support of her claim.  The 
Board notes that the veteran, in her VA Form 9, wrote that 
her VA doctor would provide an opinion if requested.  
However, the RO has obtained all relevant VA treatment 
records and the veteran has been informed of the evidence 
necessary to substantiate her claim.  Accordingly, the Board 
concludes that the record as it stands is complete and 
adequate for appellate review and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West Supp. 2001); 38 C.F.R. § 3.358 
(2001).  For claims filed on or after October 1, 1997, as in 
this case, the veteran must show that the VA treatment in 
question resulted in additional disability and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 38 
C.F.R. § 3.358(c)(1).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3).

The veteran claims that she developed a facial tic due to VA 
dental treatment administered in May 1998.  VA dental records 
from April and May 1998 diagnosed the veteran with missing 
teeth, caries, and pulpitis.  In May 1998, the veteran 
received a routine cleaning.  The following week, she 
complained of pain in the right maxillary sinus area.  In 
June 1998, two amalgams were removed and the veteran reported 
a significant decrease in pain.  She continued to receive 
restorative dental care over the next few months, and 
continued to complain of facial pain.  The records contain no 
report of complications of the dental procedures.  

VA clinical records show that the veteran presented in May 
1998 with a two week history of right facial pain.  She 
reported that the pain began the day after she had her teeth 
cleaned.  She was prescribed Motrin and Actifed.  At a 
follow-up visit later that month, the veteran reported no 
improvement.  The diagnostic impression was right sided 
maxilla pain; probable abscess.  In July 1998, veteran was 
seen for new onset of facial tic involving cranial nerve VII.  
It was noted that she was currently under treatment with 
dental restoration to rule out dental etiology.  She was 
assessed with atypical facial pain, possible tic convulsive.  
A neurology consultation found hemicranial pain and facial 
spasm of unclear etiology.  An MRI of the brain, a radiology 
report, and a facial nerve study performed in July and August 
1998 were all negative.  

At an August 1998 VA dental examination, the veteran reported 
dental treatment of teeth numbers 4 and 5 involving root 
canal therapy, and treatment of a right facial spasm by 
neurology.  The diagnosis was irreversible pulpitis, teeth 
numbers 4 and 5.  The veteran underwent a series of VA 
examinations in August 1998, but no specific findings were 
made regarding the facial tic.  An evaluation in November 
1998 noted cranial nerves II-XII to be intact except for 
involuntary spasm of right cheek, right corner mouth.  It was 
noted that the veteran was using Klonopin.  In April 1999, 
the veteran continued to have an involuntary facial tic, 
despite an essentially negative examination.

The veteran appeared at a hearing before the RO in July 1999.  
She testified that she had a root canal performed in service 
in 1987 and that the tooth developed an infection.  She 
developed shaking of the head and pain, and the symptoms did 
not cease until the tooth was redone.  She had no further 
problems until she had a large filling placed in 1997 that 
caused pain afterwards.  When she went to the VA in 1998, the 
cleaning aggravated that same tooth, and the pain and the 
shaking resumed.  She also developed facial spasms a week 
after the teeth cleaning.  When the tooth was redone, the 
pain stopped, but the facial spasms continued.  The veteran 
stated that she told the VA doctors of the reaction that she 
had in 1987.  She had undergone psychological testing to 
confirm that the tic was not due to psychological problems.  
The veteran's sister described her facial tic symptoms.  

A VA needle electromyelograph (EMG) in July 1999 made 
nonspecific findings of motor unit potential firing 
coincident with lower facial twitchings.  The veteran 
continued to be followed through November 1999 with a 
diagnostic impression of right hemifacial spasm.  

In July 2001, the Board requested the opinion of a medical 
specialist.  That same month, a VA endodontist reviewed the 
records and stated that he did not know the likely nature and 
etiology of the facial tic.  However, it was his opinion that 
the current facial tic was not caused or aggravated by VA 
treatment and was not the result of VA negligence or fault.  
All facial tics as described by the veteran were a result of 
a problem with the 7th cranial nerve, called the facial 
nerve.  All dental structures were innervated by the 5th 
cranial nerve, trigeminal.  Therefore, oral prophylaxis, 
endodontic treatment, or other problems of dental origin 
could not trigger the facial tic and it was an anatomic 
impossibility.

Based upon the above evidence, the Board must find that the 
preponderance of the evidence is against the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 for a facial tic 
due to VA treatment.  The applicable law requires that the 
veteran incur additional disability that is the result of VA 
treatment.  A veteran cannot be compensated for additional 
disability that is not causally related to VA hospitalization 
or medical or surgical treatment.  In the present case, the 
record contains no medical evidence or opinion that 
establishes that the veteran's facial tic is an additional 
disability incurred as a result of VA treatment.  On the 
contrary, the medical opinion of record states that such a 
relationship would be an anatomical impossibility.  Notably, 
no medical treatment or follow-up records attribute the 
facial tic to the veteran's dental treatment.

The Board recognizes that the veteran's facial tic began 
within a few weeks of having her teeth cleaned.  However, 
compensation cannot be awarded for a disability that is 
merely coincidental with the rendering of VA treatment.  See 
38 C.F.R. § 3.358(c)(1).  The Board also has considered the 
veteran's statements regarding her belief that the VA 
treatment caused the facial tic.  However, as a lay person, 
the veteran is not competent to establish medical causation.  
Espiritu v. Derwinski, 5 Vet. App. 91, 93 (1993).  

Finally, the Board notes that for the veteran to receive 
compensation under 38 U.S.C.A. § 1151, she would also be 
required to show some fault on the part of VA.  However, as 
the record fails to establish an additional disability, the 
Board finds it unnecessary to discuss the issue of negligence 
or fault.  The benefit sought on appeal is denied. 



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
facial tic is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

